            Case 8:19-cv-02422-PWG Document 1 Filed 08/22/19 Page 1 of 6



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND
                                   (Southern Division)


AJIT JADHAV,                   )
      27358 Bridle Place       )
      Chantilly, VA 20152      )
                               )
            Plaintiff,         )
                               )
v.                             )                       Civil Action No.
                               )
NATIONAL INSTITUTES OF HEALTH, )
     9000 Rockville Pike       )
     Bethesda, Maryland 20892  )
                               )
            Defendant.         )
                               )

                                           COMPLAINT

       This action is brought pursuant to the Freedom of Information Act (FOIA), 5 U.S.C. §

552, to compel the defendant, National Institutes of Health (NIH), to produce records responsive

to a FOIA request for records.

                                  JURISDICTION AND VENUE

       1.       This Court has both subject matter jurisdiction and personal jurisdiction over the

defendant pursuant to 5 U.S.C. § 552(a)(4)(B) and 28 U.S.C. § 1331. Venue is appropriate under

5 U.S.C. § 552(a)(4)(B) and 28 U.S.C. § 1391(e).

                                             PARTIES

       2.       Plaintiff Ajit Jadhav (Jadhav) is a United States citizen and a resident of the

Commonwealth of Virginia. Since 2004, Jadhav has worked as a scientist at NIH. From early

2009 to December 2016, Jadhav was the Branch Chief of the Chemical Genomics Center
            Case 8:19-cv-02422-PWG Document 1 Filed 08/22/19 Page 2 of 6



(NCGC) and Director of Informatics in the Division of Pre-Clinical Innovation (DPI), both now

part of NIH’s National Center for Advancing Translational Sciences (NCATS).

       3.       Defendant NIH is a component of the U.S. Department of Health and Human

Services (HHS) and is an agency within the meaning of 5 U.S.C. § 552(f)(1). NIH has

possession of and control over the records that Jadhav seeks.

       4.       NIH maintains an agency-wide FOIA office, and each of NIH's 27 separate

Institutes and Centers—including NCATS—has its own FOIA Coordinator.

                                  FACTUAL BACKGROUND

       5.       On May 17, 2019, Plaintiff Jadhav, through his undersigned counsel, submitted a

FOIA request to NIH for certain records related to activities at NCATS, particularly concerning

reports that allegedly implicated Jadhav’s leadership at NCGC and DPI, and communications

within NCATS and NIH about Jadhav. Specifically, the request sought the following

documents:

             1) Division of Program Integrity (DPI), Office of Management Assessment (OMA),
                Office of the Director (OD) review of Ajit Jadhav’s acquisitions and procurement
                related activities (“DPI-OMA Investigation”).

             2) Golden Key Group investigation into Ajit Jadhav conducted by Latif Doman
                (“Golden Key Group Investigation”).

             3) NCATS Chemical Genomics Center (NCGC) assessment conducted by Yvonne
                Du Buy and Carol Lowe (“NCATS Assessment”).

             4) Drafts of, working papers, and documents reviewed in conjunction with: the DPI-
                OMA Investigation; the Golden Key Group Investigation; and the NCGC
                Assessment.

             5) Internal NIH emails and other communications regarding: the DPI-OMA
                Investigation; the Golden Key Group Investigation; and the NCGC Assessment.

             6) Any complaints regarding the working environment at NCATS, including all
                allegations of a hostile work environment within NCATS and/or within NCGC,
                for the period January 1, 2014 to present.



                                                2
Case 8:19-cv-02422-PWG Document 1 Filed 08/22/19 Page 3 of 6




 7) The entire contents of Ajit Jadhav’s personnel file, including work plans,
    performance reviews, performance plans, disciplinary actions, SF-50s, salary
    adjustments, bonuses, commendations or awards, position descriptions,
    documents related to reorganizations or reassignments, and any documents related
    to opportunities for salary or paygrade increases.

 8) Documentation of all prior disciplinary actions, including penalties, against any
    NCATS employees, including NCGC employees, for the period January 1, 2014
    to present.

 9) Documentation of NCATS’s Title 42 renewal process and policies, including
    documentation of the renewal or nonrenewal of Title 42 staff and reasons for
    renewal or nonrenewal.

 10) Any communications between the NIH Civil Division and NCATS, including
     NCGC, regarding Ajit Jadhav.

 11) All emails and other communications that relate or refer to Ajit Jadhav between
     and among any of the following:

                       a.   Chris Austin;
                       b.   Matthew Boxer;
                       c.   Julie Broussard Berko;
                       d.   Kyle Brimacombe;
                       e.   Thomas Chiarizia;
                       f.   Elaine Collier;
                       g.   Francis Collins;
                       h.   Madeha Dastgir;
                       i.   James Dickens;
                       j.   Latif Doman;
                       k.   Yvonne DuBuy;
                       l.   Matthew Hall;
                       m.   Ann Knebel;
                       n.   Keith Lamirande;
                       o.   Carol Lowe;
                       p.   Dave Maloney;
                       q.   Juan Marugan;
                       r.   Barbara McGarey;
                       s.   Pamela McInnes;
                       t.   Sam Michael;
                       u.   Kathleen Moore;
                       v.   Heather Ramiah;
                       w.   Anton Simeonov; and
                       x.   Noel Southall.




                                      3
            Case 8:19-cv-02422-PWG Document 1 Filed 08/22/19 Page 4 of 6



       6.       Jadhav’s FOIA request was addressed to both Mr. Gorka Garcia-Malene, the NIH

FOIA Officer, and to Ms. Marianne Manheim, the NCATS FOIA Coordinator. The request was

sent by electronic mail on May 17, 2019.

       7.       On May 17, 2019, NIH sent a written acknowledgement of Jadhav’s request and

assigned it FOIA Case Number 51093.

       8.       On or about June 11, 2019, the NCATS FOIA Coordinator contacted Jadhav’s

attorney about questions she had regarding the scope of the requests. Counsel promptly called

the NCATS FOIA Coordinator and answered those questions.

       9.       Jadhav has not received any other written communications or notifications from

NIH generally or NCATS specifically in the 95-plus days since submitting his request.

       10.      On August 20, 2019, Jadhav’s attorney called the NCATS FOIA Coordinator to

inquire about the status of his request. The NCATS FOIA Coordinator reported some responsive

records had been sent to the NIH FOIA Office, Office of the Director (FOIA OD) for review and

referred counsel to the FOIA OD for further information.

       11.      Counsel then called the FOIA OD to seek further information about the status of

Jadhav’s request. The representative orally reported that:

             a) NCATS, the Office of Management Assessment (OMA), and the Office of

                Human Resources (HR) were asked to search for and provide responses to

                Jadhav’s request.

             b) As of August 20, 2019, it appears that HR has responded, and that NCATS is

                engaging in internal deliberations and has not yet provided records to the NIH

                FOIA Office.




                                                 4
         Case 8:19-cv-02422-PWG Document 1 Filed 08/22/19 Page 5 of 6



             c) The NIH FOIA Office received approximately 86 pages of records from Human

                Resources on or about May 30, 2019. Those documents were placed in a queue

                for review by the NIH FOIA office.

             d) The NIH FOIA office representative could not provide an estimate of when it was

                likely to begin its review of the requested records, nor when they might be

                produced.

       12.      More than 20 working days have passed since NIH received Jadhav’s FOIA

request, and NIH has not made a determination on the substance of the FOIA request, nor has it

produced any records in response to the request.

       13.      NIH also has failed to send notice pursuant to 45 C.F.R. § 5.24(f) of any unusual

circumstances requiring an extension of the usual 20-day statutory period for responding under 5

U.S.C. § 552(a)(6)(A)(i).

       14.      Accordingly, Jadhav has exhausted all administrative remedies with respect to his

FOIA request, FOIA Case Number 51093.

       15.      NIH has wrongfully withheld the requested records from Jadhav.

                                             COUNT I

       16.      Jadhav adopts and incorporates by reference Paragraphs 1-15.

       17.      NIH has unlawfully failed to comply with the statutory and regulatory

requirements that govern compliance with FOIA requests.

       18.      There is no legal basis for NIH’s failure to disclose the requested records.

                                      PRAYER FOR RELIEF

       WHEREFORE, Plaintiff Ajit Jadhav respectfully requests that this Court:

       A. Declare that NIH’s failure to disclose the requested records is unlawful;




                                                  5
        Case 8:19-cv-02422-PWG Document 1 Filed 08/22/19 Page 6 of 6



      B. Order NIH to disclose the requested records in their entireties and make copies

          available to Jadhav without further delay and by a date certain established by the

          Court;

      C. Provide for expeditious proceedings in this action pursuant to 28 U.S.C. § 1657(a);

      D. Award Plaintiff his costs and reasonable attorney’s fees incurred in this action; and

      E. Grant such other and further relief as this Court may deem just and proper.



Dated: August 22, 2019                             Respectfully submitted,

                                                   _____/s/ William Zapf________________
                                                   William Zapf (Bar No. 28686)
                                                   Jennifer A. Short (pro hac vice to be sought)
                                                   Sarah R. Fink (pro hac vice to be sought)
                                                   KaiserDillon PLLC
                                                   1099 14th Street NW
                                                   8th Floor West
                                                   Washington, DC 20005
                                                   Telephone: (202) 640-2850
                                                   Fax: (202) 280-1034
                                                   wzapf@kaiserdillon.com
                                                   jshort@kaiserdillon.com
                                                   sfink@kaiserdillon.com

                                                   Counsel for Plaintiff Ajit Jadhav




                                               6
